PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Bhattacharya et al.
Application No. 16/322,538
Filed: 1 Feb 2019
For: ANTI-ICOS AND ANTI-PD-1 ANTIBODY COMBINATION THERAPY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 12, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due, mailed March 8, 2022.  Accordingly, the date of abandonment of this application is June 9, 2022.  A Notice to File Corrected Application Papers was also mailed March 24, 2022, which required a reply.  A Notice of Abandonment was mailed on June 23, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an issue fee transmittal, $1200.00 issue fee payment, corrected drawings and substitute specification in compliance with 37 CFR 1.125(b) and (c), (2) the petition fee of $2100.00 and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/LIANA S WALSH/Lead Paralegal Specialist, OPET